Citation Nr: 1757151	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-10 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to September 2010, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee, RO.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2016 the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  

The April 2016 Board remand sought an examination to obtain a medical advisory opinion regarding the presence and likely etiology of the claimed TBI disability.  On July 2016 VA examination  the consulting provider diagnosed a TBI; noted a medical history of significant head injury which required hospitalization with cognitive issues since; but found that the claimed condition was less likely than not incurred in or caused by the claimed injury in service (as there was no documentation of serious head trauma with brain injury prior to, or during service).  These findings are inconsistent (in noting a history of significant head injury and finding there was no serious head trauma); fail to acknowledge the Veteran's documented pre-service head injuries; and fail to consider deemed credible reports of head injuries in service (to include in buddy statements submitted by the Veteran in support of his claim).  Therefore, the opinion is inadequate for rating purposes, and development for a new (and adequate) medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to a neurologist for review and an advisory medical opinion regarding the likely etiology of the claimed TBI residuals.  The entire record must be reviewed by the examiner in conjunction with the advisory medical opinion.  [If further examination of the Veteran is considered necessary for the opinion sought, such should be arranged.]  Based on review of the record (to include the submissions by the Veteran), the consulting provider should respond to the following:  

(a) Please identify all pathology, manifestations, and functional impairment that are (or could be) related to a TBI found on examination (or shown in the record since September 2010).  

(b) Please identify the likely etiology for all TBI pathology and manifestations found.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that any pathology, symptoms, or impairment found are due to TBIs sustained the Veteran sustained during his active duty service?  [The examiner is advised that if any pathology, symptoms, or impairment are determined to be attributable to either a pre-service TBI or to one superimposed during service on pre-existing TBI residuals, and cannot be distinguished as due solely to either one or the other, under governing legal guidelines such pathology, symptoms, and impairment must be attributed to the injury in service.]

The examiner must explain the rationale for all opinions; the rationale should reflect consideration of the Veteran's submissions.  

2.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

